Citation Nr: 0721685	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement for service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Anxiety disorder did not manifest in service or within 
one year thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Anxiety disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
April 2003, prior to the initial decision on the claim in 
December 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2003 letter stated that in order to 
establish service connection, the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the March 2005 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed his of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2003 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the April 2003 letter stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim as per 38 C.F.R. § 3.159(b)(1) (2006), the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for an anxiety 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for an anxiety disorder, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also observes that the veteran's service medical 
records are not associated with the claims file and that no 
Surgeon General's Office (SGO) abstracts were available, per 
an April 2003 query response from the Personnel Information 
Exchange System.  However, in accordance with the law and 
implementing regulations, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, the RO sent a letter to the veteran in April 2003 
informing him that his service medical records were 
unavailable for review and requested that he complete and 
return a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The veteran returned  an 
incomplete form in April 2003.  In June 2003, the RO made a 
formal finding of unavailability of service records.  The 
notification letter was sent to both the veteran and his 
representative informing the veteran that the search for his 
service medical records was unsuccessful and the veteran was 
asked to submit copies of any records that he may have in his 
possession.  The veteran subsequently replied that he had no 
records within his possession.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his service 
medical records.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.

VA has further assisted the veteran throughout the course of 
this appeal and by providing him with a SOC, which informed 
him of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006).  
For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for anxiety 
disorder.  The veteran was provide a VA examination for 
severe nerves in October 1979.  The doctor did not observe 
any overt psychotic symptoms or any other disturbances and 
the veteran did not show any psychiatric distress in regard 
to his nervous condition.  The doctor gave a psychiatric 
diagnosis of no mental disorder, and noted only transient 
episodes of anxiety by history only.

The first indications of any psychological problem are found 
in a private medical report of May 1979.  The veteran was 
referred due to anxiety attacks and was given an impression 
of chronic anxiety reaction.  The doctor noted that this was 
an unsatisfactory diagnosis due to the lack of etiology.  The 
next file in the record is another private medical statement 
dated in September 1979.  The veteran was seen primarily for 
a pulmonary evaluation.  The diagnostic impression given was 
chronic anxiety on therapy.  Another private medical letter 
dated January 1980 described the veteran as suffering 
significant anxiety attacks which grossly impair his ability 
to function in any capacity on any job and occur with 
sufficient frequency as to preclude gainful employment.  The 
next private medical opinion dated April 1980 concurred with 
the veteran's previous diagnosis of chronic anxiety neurosis.  
A follow-up private medical opinion, dated in September 1983, 
chronicles how the veteran still continues to be diagnosed as 
Anxiety Neurotic with panics attacks, with some hysterical 
features.  The Board notes that the claims file contains VA 
Medical Center, Lexington, Kentucky records from December 
2000 to November 2003, June 2002 to March 2003 and November 
2003 to March 2005 that are not directly relevant to the 
issue of service connection for anxiety disorder. 
  
The medical evidence of record does not show that the veteran 
sought treatment for an anxiety disorder immediately 
following his period of service in 1955, or for decades 
thereafter.  Therefore, the Board finds that an anxiety 
disorder did not manifest in service or within one year 
thereafter.

There is a decades-long evidentiary gap in this case between 
active service and the earliest complaints of a psychiatric 
disorder.  In this regard, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2006) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years following 
the veteran's period of active duty tends to show that an 
anxiety disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an anxiety 
disorder manifested during service or within close proximity 
thereto, the medical evidence does not link any current 
diagnosis of anxiety disorder to the veteran's military 
service.  The only evidence contained in the file showing 
otherwise is the veteran's assertions.  The veteran stated 
that his teeth were pulled in 1953 and this left him with 
nerve damage.  However, a review of the existing record 
revealed no medical evidence to support this claim.  Because 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for anxiety disorder.  There is no 
medical evidence to suggest that it is a result from a 
personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for anxiety disorder is not warranted. 


ORDER

Service connection for anxiety disorder is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


